department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number employer_identification_number date date number release date u i l legend m n o dear ------------ this letter is in reference to the letter of the authorized m is an organization recognized as exempt from federal_income_tax as a charitable representative of m as supplemented by m’s letter of in which m requested advance approval of its grant procedures under sec_4945 of the internal_revenue_code m also requested a ruling that scholarship grants awarded in compliance with the approved procedures will not constitute taxable_expenditures within the meaning of sec_4945 m is planning to institute a scholarship program for high school students to attend privat this ruling modifies and supersedes plr our letter to m dated organization under sec_501 of the code m is determined to be a private_foundation within the meaning of sec_509 recipient’s initial academic year and may continue for a maximum of four years contingent upon maintenance of a minimum grade point average status as a full-time_student and annual receipt of an official transcript and progress report shortly after the end of the academic year m’s scholarships will pay for tuition books and fees the administrators of high schools located in o county and all contiguous counties will nominate candidates for m’s scholarships by submitting a nomination form m’s board_of directors will initially be m’s selection committee however m’s board_of directors may in the future delegate this responsibility to other persons each member of m’s board_of directors must disclose in writing any relationship with any candidate for a scholarship and to refrain from participation in the award process in a the name of m’s scholarship plan is n generally scholarships will be awarded for the circumstance where he or she would derive directly or indirectly a private benefit if any candidate or candidates are selected over others m’s scholarship candidates must be enrolled or about to enroll as full time students in a private high school nominees are selected without regard to the race color age religion or sex of the nominee m’s scholarship candidates must meet one or more of the following criteria the candidate shows sufficient academic ability to enable him or her to complete courses of study necessary to graduate from his or her selected private high school the candidate has the necessary character and motivation to obtain an education the candidate exhibits need for financial assistance no scholarships may be awarded to any member_of_the_family of m’s board_of directors m’s scholarships will be awarded to recipients for study toward a degree at an educational_institution described in sec_170 of the code recipients of the scholarships must be enrolled or about to be enrolled as full-time students at such educational institutions scholarship recipients must use the funds for tuition books and fees at the recipient’s respective school each scholarship will be paid_by m directly to the educational_institution for_the_use_of the scholarship recipient m’s creators or any other disqualified_person as defined in sec_4946 of the code with respect to m or for a purpose that is inconsistent with the purposes described in sec_170 m will retain complete records in connection with all scholarships awarded for at least five years following the completion or termination of each scholarship sec_170 of the code describes an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on contribution or gift to or for_the_use_of a corporation organized and operated exclusively for religious charitable or educational_purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions charitable as used in its generally accepted legal sense includes advancement of education sec_170 of the code in part defines a charitable_contribution as meaning a sec_1_501_c_3_-1 of the income_tax regulations provides that the term sec_4945 of the code provides that sec_4945 shall not apply to an sec_4945 and b of the code impose certain excise_taxes on expenditures defined as taxable_expenditures by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 respect to a private_foundation includes a person who is a substantial_contributor of the foundation a foundation_manager and a member_of_the_family of either such person including a spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner that sec_4946 of the code provides in part that the term disqualified_person with a the grant procedure includes an objective and nondiscriminatory selection process b the procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and c the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53_4945-4 and sec_53_4945-4 since m is aiding students attend private high schools its scholarship program would be a sec_53_4945-4 of the regulations provides that a foundation is under a duty to investigate and attempt to recover any misuse of grants charitable activity of advancing education under sec_501 of the code sec_4945 of the code because m’s procedures for awarding scholarships comply with the requirements contained in a m’s scholarship procedures include an objective and nondiscriminatory selection process m’s applicants are rated by objective and nondiscriminatory criteria by persons experienced in rating of students on their accomplishments and potential b m’s recipients must be enrolled in a degree program to receive m’s scholarship grants m’s recipients must be enrolled in an educational_institution described in sec_170 of the code thus m’s procedures are designed to result in the performance of the activities that m intends to finance c m will satisfy the report requirement by paying its scholarship grants directly to the respective private high schools this ruling is based on the facts as they were presented and is conditioned on the based on the information submitted and assuming m’s scholarship program will be m has submitted information showing that it will investigate and seek recovery_of any misuse of its grants conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of its scholarship grants we rule that m’s grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 and as such are eligible for the exclusion from income provided for in sec_117 to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to any member_of_the_family of m’s creators board_of directors or any other disqualified_person as defined in sec_4946 of the code with respect to m or for a purpose that is inconsistent with the purposes described in sec_170 standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in m’s request after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling will be made available for public inspection under sec_6110 of the code the approval of m’s grant-making procedures is a one time approval of its system of except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code because it could help resolve questions concerning m’s federal_income_tax status this ruling should be kept in m’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the if there are any questions about this ruling please contact the person whose name and code provides that it may not be used or cited as precedent telephone number are shown in the heading of this letter enclosure nortice sincerely yours debra j kawecki manager exempt_organizations technical group
